Sn the Gnited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: January 26, 2022

* OK K K K K KK HK KK K K KK KK HK HK K KK

ARTHUR RENFRO, UNPUBLISHED
Petitioner, No. 18-632V
V. Special Master Dorsey
SECRETARY OF HEALTH Decision Based on Stipulation; Tetanus-

AND HUMAN SERVICES, Diphtheria-Acellular Pertussis (‘Tdap”)
Vaccine; Allergic Reaction; Deep Vein
Thrombosis (“DVT”); Hematoma; Chronic
Pain; Nerve Impingement; Neuropathy;

Depression.

Respondent.

* * * * * * * * ® KK KK KF OK

* OK K KK K K KK HK K K K KK KK KK K OK

Mark Theodore Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for petitioner.
James Vincent Lopez, US Department of Justice, Washington, DC, for respondent.

DECISION BASED ON STIPULATION!

On May 3, 2018, Arthur Renfro (“petitioner”) filed a petition in the National Vaccine
Injury Program? alleging that as a result of the tetanus-diphtheria-acellular pertussis (“Tdap’)
vaccine administered on September 22, 2016, he suffered “vaccine-induced allergic reaction,
deep vein thrombosis (DVT), chronic hematoma, chronic pain of left thumb, chronic pain of left
wrist, chronic pain of left shoulder, chronic pain of left arm, nerve impingement, neuropathy,
exacerbated left thumb carpometacarpal arthrosis, and depression with chronic pain.” Amended
Petition at Preamble (ECF No. 1); Petitioner’s Exhibit 8 at 2.

 

' Because this Decision contains a reasoned explanation for the action in this case, the
undersigned is required to post it on the United States Court of Federal Claims’ website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This means the Decision will
be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b),
petitioner has 14 days to identify and move to redact medical or other information, the disclosure
of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such
material from public access.

* The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012) (“Vaccine Act” or “the Act’). All citations in this Decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. 8 300aa.

1
On January 26, 2022, the parties filed a stipulation recommending an award of
compensation to petitioner. Stipulation (ECF No. 82). Respondent denies the Tdap vaccine
caused petitioner’s alleged injuries, or caused any other injury or medical condition.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

The parties stipulate that petitioners shall receive the following compensation:
(1) A lump sum of $70,000.00 in the form of a check payable to petitioner.

This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at J 8.

The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.

s/Nora B. Dorsey
Nora B. Dorsey

Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
ARTHUR RENFRO, )
)
Petitioner, )
) No. 18-632V
V. ) Special Master Nora Dorsey

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

|. Arthur Renfro (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of a tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccine, which is a vaccine contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the Tdap vaccine on September 22, 2016.

3. The vaccination was administered within the United States.

4. Petitioner alleges that he suffered from non-Table injuries, including: an allergic
reaction; deep vein thrombosis; chronic hematoma; chronic pain of the left thumb, wrist,
shoulder, and arm; nerve impingement; neuropathy; exacerbated left thumb carpometacarpal
arthrosis; Coumadin intolerance; ecchymosis; long-term anticoagulant use; and depression.
Petitioner further alleges that these alleged injuries were caused by his receipt of the Tdap

vaccine, and that he experienced the residual effects of these alleged injuries for more than six
months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on his behalf as a result of his alleged injuries.

6. Respondent denies that the Tdap vaccine caused petitioner’s alleged injuries, or
caused any other injury or medical condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21 (a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $70,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-2 | (a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.
§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses. the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the Tdap vaccination administered on September 22,

2016, as alleged by petitioner in a petition for vaccine compensation filed on May 3, 2018, and
an amended petition filed on October 2, 2020, in the United States Court of Federal Claims as
petition No. 18-632V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the Tdap vaccine caused petitioner's alleged
injuries, or any other injury or medical condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

 

 

PETITIONER:

YA Jf) 4
ARTHURRENFRO (¢.
ATTORNEY OF RECORD FOR
PETITIONER:

MARK SADAKA

SADAKA ASSOCIATES LLC
155 North Dean Street, 4" Floor
Englewood, NJ 07631

Tel: 201-226-5670
mark@sadakafirm.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dab Wushler, DN Sec, for

 

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Health Systems Bureau

Health Resources and Services
Administration

U.S. Department of Health
and Human Services

5600 Fishers Lane, 08N146B

Rockville, MD 20857

Dated: oil2s [2022_

 

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

Sy Pe Any—.

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

V. lepy
oe eatin CPeorV——

JAMES V. LOPEZ

Trial Attorney

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-3655

Email: james.lopez@usdoj.gov